 

Exhibit 10.1

 

MATERIALS SUPPLY AGREEMENT

 

This Materials Supply Agreement (“Agreement”) is entered into and effective as
of April 17, 2020 (“Effective Date”), by and between Purebase Corp (“Purebase”),
a corporation organized under the laws of the State of Nevada with offices
located at 8631 State Highway 124, P.O. Box 757, Ione, California 95640 and U S
Mine Corp. (“US Mine Corp”), a Nevada corporation organized under the laws of
the State of Nevada with offices located at 8625 State Highway 124, Ione, P.O.
Box 580 California 95640. Purebase and US Mine Corp are collectively referred to
herein as the “Parties” and individually as a “Party.”

 

Recitals

 

A. Pursuant to an existing mining agreement by and between US Mine Corp and U S
Mine, LLC, a California limited liability company (“US Mine LLC”), US Mine Corp
holds the right to mine, process and sell certain raw clay materials
(collectively, the “Materials”) that are located in, on or about land owned by
US Mine LLC (the Properties.)

 

B. WHEREAS, US Mine Corp will mine and transport the minerals owned by US Mine
LLC and;

 

C. Purebase shall have the right to acquire certain clays for its agricultural
and supplementary cementitious materials (SCM) businesses as per the
services/supply agreement herein for the mineral products identified in Exhibit
“A”.

 

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

TERMS OF AGREEMENT

 

1. Incorporation of Recitals. The Recitals set forth above are a material part
of this Agreement and are incorporated herein by this reference.

 

2. Requirements Contract.

 

(a) US Mine Corp shall use commercially reasonable efforts to supply Purebase
with all of its requirements for Materials requested under this Agreement.
Purebase agrees to purchase from US Mine Corp those requirements for Materials
as identified in Exhibit A attached hereto and incorporated herein by this
reference, which may be amended, modified or supplemented after the Effective
Date hereof in accordance with this Agreement. However, should Purebase
determine to obtain some or all of the Materials from a source other than US
Mine Corp, then in such case, Purebase shall modify Exhibit A as, and if
necessary, to reflect any resulting change in the requirements for Materials
from US Mine Corp.

 

(b) All kaolin clay provided pursuant to this Agreement shall be used
exclusively for agricultural products and supplementary cementitious materials
(SCM) products. US Mine Corp will supply metakaolin for the material for the
purpose of SGM.

 

3. Materials Orders. All direct purchases of Materials by Purebase shall be made
pursuant to a supply order, or other similar format or procedure mutually agreed
upon between the Parties (“Supply Order”). Each Supply Order shall clearly
specify the type of Materials, quantities, specifications, and the requested
delivery date. All Supply Orders shall be FOB the US Mine Corp facility located
at 8625 State Highway 124, Ione, California (“US Mine Corp Facility”). US Mine
Corp shall use commercially reasonable efforts to deliver all Materials ordered
by Purebase in accordance with each Supply Order. Except to the extent this
Agreement explicitly permits modification of its terms in a Supply Order, to the
extent the Supply Order conflicts with this Agreement, this Agreement shall
prevail.

 

   

 

 

4. Purchase Price. The cost per unit prices for Materials delivered under a
Supply Order shall be as reflected in Exhibit A. If any other customer of US
Mine Corp obtains pricing with respect to any Materials which is more favorable
(taking into account all credits, discounts, rebates, adjustments, bonuses,
allowances or any other incentives offered) than those terms provided to
Purebase at any time during the term of this Agreement, US Mine Corp shall
adjust the cost to Purebase for such Materials to conform to the more favorable
terms. Purebase shall be responsible for payment of all freight, insurance, and
other delivery charges from the point upon delivery of the Materials FOB the US
Mine Corp Facility. Purebase shall be responsible for all taxes with respect to
the sale and purchase of the Materials.

 

5. Delivery; Risk of Loss. Unless otherwise agreed to in writing by the Parties,
title and risk of loss with respect to the Materials shall remain in US Mine
Corp until the Materials have been tendered to Purebase or an agent or consignee
duly designated by Purebase, at US Mine Corp’s mine site whereupon, upon
acceptance by Purebase, title and risk of loss shall pass to Purebase.

 

6. Specifications.

 

(a) All Materials furnished by US Mine Corp shall conform to the mutually agreed
upon requested specifications in the Supply Orders. No material deviation or
substitution from the specifications set forth on the Supply Order is permitted
without the prior written consent of Purebase. Purebase shall have the right at
all times during this Agreement, at its sole cost and expense, to conduct such
tests and inspections as Purebase deems necessary to assure the Materials comply
with its specifications. Purebase will be supplied, as agreed and needed.

 



(b) US Mine Corp. shall mine and process the Materials to Purebase’s
specifications which specifications shall remain proprietary to Purebase. Such
specifications may include organic certification requirements. Such
specifications cannot be altered or changed without the express written consent
of Purebase.

 

(c) Will perform all operations and tasks in compliance with NOP standards as
described in the quality assurance manual provided by Purebase.

 

(d) US Mine Corp shall insure that its equipment, personnel and operational
practices comply with NOP standards.

 

7. Payment. Purebase shall pay amount due under each invoice upon delivery of
the Materials. Any amounts not paid after thirty days shall bear interest from
the due date at (12%) per annum.

 

8. Weighing of Materials. In order to accurately determine the net total tonnage
of each of the Materials provided, the Parties agree to use the existing
certified truck platform scale located at the US Mine Corp property, located at
8625 Hwy 124, Ione, CA 95640. All Materials shall be weighed on a truckload
basis for bulk Material.

 

9. Term. The initial term of this Agreement shall commence on the Effective Date
and shall remain in effect for three (3) years. Thereafter, this Agreement shall
renew automatically for three (3) successive one (1) year periods unless either
Party elects to terminate this Agreement upon written notice to the other Party
at least sixty (60) days prior to the end of the then-current term. The initial
term of this Agreement and any extensions thereof shall be referred to
collectively as the “Term.”

 

10. Termination. This Agreement may be terminated:

 

(a) by US Mine Corp in the event that Purebase fails to make any payments due
under this Agreement when due, and fails to cure such non-payment within ninety
(90) days after receiving written notice from US Mine Corp.

 

 2 

 

 

(b) by either Party in the event that the other Party materially breaches or
fails to comply with any other material provision of this Agreement, and fails
to cure such breach within ninety (90) days after written notice is received
from the non-breaching Party (or if such breach cannot be cured within ninety
(90) days, fails commence to cure within such time or fails to diligently pursue
the cure after such ninety (90) day period); or

 

(c) by either Party in the event that the other Party ceases doing business or
is otherwise unable to fulfill its obligations pursuant to this Agreement, or is
adjudicated a bankrupt, or makes a general assignment for the benefit creditors,
or has a receiver or liquidator appointed, such termination to be effective
immediately upon written notice from the terminating Party.

 

11. Effect of Termination. Upon termination of this Agreement, US Mine Corp
shall use commercially reasonable efforts to sell any unused processed and/or
bagged Materials that Purebase ordered pursuant to the last Supply Order
submitted to US Mine Corp immediately prior to the termination of this Agreement
to other customers that US Mine Corp has for the next 60 days from US Mine
Corp’s receipt of Notice of Termination from Purebase, in order to mitigate any
damages that US Mine Corp may incur as a result of such Termination. However,
Purebase acknowledges and agrees that should US Mine Corp still have unsold
Materials in its possession from Purebase’s last Supply Order after the 60 days,
then Purebase will be responsible for paying any fees due for the remaining
amount of the Materials that Purebase’s last Supply Order in US Mine Corp’s
possession that meet the Purebase’s specifications as defined in Exhibit A.

 

12. Force Majeure. Neither Party shall be deemed to be in default of its
obligations hereunder (other than the obligation to make payments arising prior
to the date of the applicable Force Majeure) to the extent any delay in its
performance is caused by or is the result of factors beyond its reasonable
control, including, without limitation, fire, explosion, accident, riot,
terrorism, flood, drought, storm, earthquake, lightning, frost, civil commotion,
sabotage, vandalism, smoke, hail, embargo, pandemic, loss of power, act of God
or of a public enemy, other casualty, strike or lockout (collectively, an event
of “Force Majeure”). Upon the occurrence of an event of Force Majeure that
prevents US Mine Corp from supplying Materials to Purebase, Purebase shall have
the right to purchase its requirements of such Materials from any available
alternate source until such time as US Mine Corp is able to recommence
performance under this Agreement.

 

13. Defective or Nonconforming Materials. US Mine Corp agrees that all the
Materials will meet the specifications in all material respects. Any Materials
which must meet organic certification shall be free from all contaminates
including cross contamination by other clays, minerals, sands, equipment,
personnel. Any such contamination shall be considered nonconforming materials.
If the Materials provided by US Mine Corp meet the specifications, it will be
accepted, and the fee to US Mine Corp shall be paid. If Purebase finds that any
of the Materials specifications are not met, then Purebase shall promptly notify
US Mine Corp of the problem in writing and provide US Mine Corp with its test
data and results. Purebase agrees to provide US Mine Corp written notification
of any nonconformity within fifteen (15) days of receipt of the Materials during
which period Purebase may reject any Materials not meeting the stated
specifications without further liability or cost and US Mine Corp shall be
responsible for loading and transporting nonconforming Materials off Purebase’s
premises. In the event US Mine Corp has not received a notice from Purebase
within fifteen (15) days of Purebase's receipt of the Materials, the Materials
shall be deemed to be accepted by Purebase.

 



 3 

 

 

14. LIMITED WARRANTY. SO LONG AS USMC HAS PERFORMED TO THE SPECIFICATIONS
REQUESTED, PUREBASE ACCEPTS SOLE RESPONSIBILITY FOR SELECTING THE TYPE OF
MATERIALS HEREUNDER AND PROVIDING THE SPECIFICATIONS THEREFORE. PUREBASE
ACKNOWLEDGES THAT THE MATERIALS SUPPLIED UNDER THIS AGREEMENT ARE SUPPLIED IN
ACCORDANCE WITH SPECIFICATIONS FURNISHED TO AND RELIED UPON BY US MINE CORP, AND
PUREBASE UNDERTAKES SOLE RESPONSIBILITY FOR ALL USES OF THE MATERIALS BY
PUREBASE CUSTOMERS.

 

15. Indemnification.

 

(a) Purebase shall indemnify, defend, and hold harmless US Mine Corp and its
officers, directors, employees, agents, subsidiaries, successors and assigns
from and against any and all claims, costs, liabilities, debts, demands, suits,
actions, causes of action, proceedings, damages, judgments, liens, expenses, or
obligations of whatever kind or nature, including attorneys’ fees and costs, the
costs of all other professionals, and all court or arbitration or other dispute
resolution costs (collectively, “US Mine Corp Claims”), arising out of or
related to (i) the design or specifications of the Materials as set forth in
Exhibit A; (ii) the marketing, advertisement, sale, or distribution of
Purebase's finished products or services in which the Materials are used; (iii)
any contamination of or defect in the Materials arising after delivery by US
Mine Corp; or (iv) the use of Purebase's finished products or services by any
person. The foregoing indemnity obligations shall not apply to the extent any
such US Mine Corp Claims are ultimately established by a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of US Mine Corp. US Mine Corp shall give Purebase prompt written notice of any
claim or lawsuit arising for or relating to Items (i) – (iv) above and shall
permit Purebase to undertake the defense thereof at Purebase's expense. If
Purebase fails to do so, US Mine Corp shall have the right, but not the
obligation, to defend any US Mine Corp Claim and to charge all of the direct or
incidental costs of such defense, including attorneys’ fees and costs, to
Purebase and to recover the same from Purebase. If Purebase accepts the defense,
US Mine Corp shall have the right to participate in such defense, at its own
expense, to the extent that in its judgment US Mine Corp may be prejudiced
thereby. US Mine Corp shall cooperate in any defense, to the extent reasonably
requested by Purebase, at Purebase's expense. In any claim made or suit brought
from which US Mine Corp seeks indemnification under this Section 16(a), US Mine
Corp shall not settle, offer to settle, or admit liability or damages without
the prior written consent of Purebase, such consent not being unreasonably
withheld.

 

(b) US Mine Corp shall indemnify, defend, and hold harmless Purebase and its
officers, directors, employees, agents, subsidiaries, successors and assigns
from and against any and all claims, costs, liabilities, debts, demands, suits,
actions, causes of action, proceedings, damages, judgments, liens, expenses, or
obligations of whatever kind or nature, including attorneys’ fees and costs, the
costs of all other professionals, and all court or arbitration or other dispute
resolution costs (collectively, “Purebase Claims”), to the extent caused by US
Mine Corp arising out of or related to (i) the mining, production, processing or
packaging of the Materials; (ii) any contamination of or defect in the Materials
arising prior to delivery to Purebase including any failure to meet all NOP
specification applicable to such Material and whether such contamination or
defect is identified before or after delivery to Purebase; or (iii) any improper
packaging, labeling or Bill of Lading of such Material by US Mine Corp. The
foregoing indemnity obligations shall not apply to the extent any such Purebase
Claims are ultimately established by a court of competent jurisdiction to have
been caused by the gross negligence or willful misconduct of Purebase. Purebase
shall give US Mine Corp prompt written notice of any claim or lawsuit arising
from or relating to Items (i) – (ii) above and shall permit US Mine Corp to
undertake the defense thereof at US Mine Corp 's expense. If US Mine Corp fails
to do so, Purebase shall have the right, but not the obligation, to defend any
Purebase Claim and to charge all of the direct or incidental costs of such
defense, including attorneys’ fees and costs, to US Mine Corp and to recover the
same from US Mine Corp. If US Mine Corp accepts the defense, Purebase shall have
the right to participate in such defense, at its own expense, to the extent that
in its judgment Purebase may be prejudiced thereby. Purebase shall cooperate in
any defense, to the extent reasonably requested by US Mine Corp, at US Mine Corp
's expense. In any claim made or suit brought from which Purebase seeks
indemnification under this Section 16(b), Purebase shall not settle, offer to
settle, or admit liability or damages without the prior written consent of US
Mine Corp, such consent not being unreasonably withheld.

 



 4 

 

 

16. Miscellaneous Provisions.

 

(a) Notices. Any notice to be given or to be served upon either Party hereto in
connection with this Agreement must be in writing and shall be deemed to have
been given and received (i) when personally delivered, (ii) when verified
received if sent by fax or email, (iii) two (2) days after it is sent by Federal
Express or similar overnight courier, postage prepaid and addressed to the Party
for whom it is intended, at that Party's address specified below, or (iv) three
(3) days after it is sent by certified or registered United States mail, return
receipt requested, postage prepaid and addressed to the Party for whom it is
intended, at that Party's address specified below:

 

PUREBASE: Purebase Corp

Attention: A. Scott Dockter, Chairman, CEO

8631 Highway 124

P.O. Box 757

Ione, California 95640

 

US MINE CORP: U S Mine Corp

Attention: John Bremer, President

8625 Highway 124

P.O. Box 580

Ione, California 95640

 

Either party may change the place for the giving of notice to it by thirty (30)
days prior written notice to the other party as provided herein.

 

(b) Binding Effect. This Agreement is binding upon, and inures to the benefit
of, each Party hereto and its directors, officers, employees, agents,
representatives, affiliates, assigns, and successors.

 

(c) Independent Contractor. US Mine Corp shall act as an independent contractor
in furnishing the goods and services provided for in this Agreement and shall
furnish such goods and services in US Mine Corp’s own manner and method and in
no respect, shall US Mine Corp be considered an agent or employee of Purebase,
maintaining complete control over all employees and operations. No provisions of
this Agreement shall be construed to create a partnership or joint venture
between Purebase and US Mine Corp, and neither Party shall have the power to
bind or obligate the other Party, except as expressly set forth in this
Agreement.

 

(d) Non-Waiver. Neither Party shall be deemed, by any act of omission or
commission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by that Party, and then only to the extent
specifically set forth in writing. A waiver with reference to one event shall
not be construed as continuing or as a bar to or waiver of any right or remedy
as to a subsequent event.

 



 5 

 

 

(e) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions of this Agreement will continue in full force and effect without
being impaired or invalidated in any way and will be construed in accordance
with the purposes and intent of this Agreement as set forth by the Parties.

 

(f) Interpretation. Each Party acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting Party will not
be applied in connection with the construction or interpretation of this
Agreement.

 

(g) Opportunity to Consult Counsel. Each Party represents to the other that it
has had an opportunity to have this Agreement reviewed by legal counsel of its
choosing and has done so to its satisfaction, that it has had a full opportunity
to review the terms of this Agreement, that it fully understands the legal
effect of each provision of this Agreement, and that it has willingly consented
to the terms of this Agreement. Purebase has obtained a fairness opinion from
independent counsel confirming this Agreement represents a fair agreement based
on an arms-length third party negotiated agreement comparison.

 

(h) Further Acts. Each party agrees to perform any further acts and to execute
and deliver any documents which may be reasonably necessary to carry out the
provisions of this Agreement.

 

(i) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, excluding any choice of law
provisions.

 

(j) Jurisdiction; Venue. Any action taken to enforce this Agreement shall be
maintained in the Superior Court of Amador County, California. The parties
expressly consent to the jurisdiction of said court and agree that said court
shall be a proper venue for any such action.

 

(k) Attorney’s Fees. In the event any action, including arbitration, shall be
brought to interpret or enforce any provision of this Agreement, the prevailing
party shall be entitled to reasonable costs, including attorney's fees, in
addition to any other recovery to which they may be entitled.

 

(l) Mutual Representations. Each Party hereby represents and warrants to the
other: that it has full corporate power and authority and is duly authorized
under applicable law, its articles of incorporation and its by-laws, to own its
properties and to conduct its business as presently conducted and as herein
contemplated, and to enter into and perform this Agreement in accordance with
the terms hereof; and that neither such entering into nor such performance
violates or will violate such articles of incorporation or by-laws or any
agreement or other instrument, or any federal, state or local law, regulation or
ordinance applicable to such Party or by which it is bound. Purebase
acknowledges that certain members of its board of directors hold an ownership
interest in each Party and as a result have a personal financial interest in the
transaction contemplated by this Agreement. Purebase has obtained the approval
or unanimous consent of the transactions contemplated by this Agreement from its
disinterested directors, each of whom have been fully advised of and provided
with the details concerning the nature of the common ownership and personal
interests of the interested directors in accordance with Section 78.140 of the
Nevada Revised Statutes. Purebase has obtained a fairness opinion from
independent counsel opining that the transactions contemplated by this Agreement
are fair to Purebase.

 

 6 

 

 

(m) Modifications Must Be Made in Writing. This Agreement may not be modified,
altered, or changed in any manner whatsoever except by a written instrument duly
executed by authorized representatives of the Parties.

 

(n) Entire Agreement. This Agreement and the documents and Agreements referred
to herein or executed pursuant hereto, constitute the entire agreement of the
Parties as to the subject matters addressed by this Agreement, and supersede any
prior written or oral agreements between them concerning the subject matter
contained herein. There are no representations, agreements, arrangements, or
understandings, oral or written, between and among the Parties, relating to the
subject matter contained in this Agreement, which are not fully referred to or
expressed herein.

 

(o) Counterparts. This Agreement may be executed in two or more counterparts,
each of which is an original, but all of which together will be deemed to be one
and the same instrument. Electronically reproduced and/or transmitted signatures
are equivalent to original signatures for all purposes hereof.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 



  U S MINE CORP., a Nevada corporation             By:





      Name: John Bremer     Its: President             PUREBASE CORP., a Nevada
corporation             By:





      Name: A. Scott Dockter     Its: Chairman, CEO  

 

 7 

 

 

EXHIBIT A

PRICE LIST

 

Purebase Agricultural, Inc. agrees to pay the following prices:

 

Product   Price

Kaolin Clay exclusively for SCM products

 



Kaolin Clay exclusively for Organic Agriculture



 

$25 per US ton to US Mine Corp + $5 royalty to US Mine LLC

 



$145 per US Ton for bagged products to US Mine Corp + $5 royalty to US Mine LLC





 



 8 

 